DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-10 of U.S. Application No. 17/559384 filed on 12/22/2021 have been examined. 


Office Action is in response to the Applicant's amendments and remarks filed05/09/2022. Claims 1, 3, 5, 9-10, 12, 14, 15, 17 and 19-20 have been amended. Claims 1-20 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments with respect to claims 1-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 101 to claims 1-20 have been withdrawn.
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 1-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 to claims 1-20 have been withdrawn.


Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
As per claim 1 and 4-20 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a An automated vehicle assistance system for supervised or unsupervised movement of a vehicle, the system comprising: a vehicle control system comprised of a computer processor and a memory coupled to the computer processor; and a first sensor system configured to: receive first image data of a scene captured by a pair of camera sensors, calculate first disparity values and first confidence values from the first image data, and output a first disparity map comprised of the first disparity values, and output a first confidence map comprised of the first confidence values, wherein the vehicle control system is configured to: receive the first disparity map and the first confidence map from the first sensor system, output a first control signal to an electronic control unit (ECU) of the vehicle to control the vehicle based on the first disparity map and the first confidence map, the first control signal being output in real time or nearly real time to when the scene is captured by the pair of camera sensors, and output, to a display device of the vehicle, a video stream based on the first disparity map and the first confidence map.
Claims 2-13 depend from claim 1 and claims 15-20 depends from claim 14, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668